DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-6 are pending as amended on 1/8/2021. 
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 1/8/2021. In particular, claim 3 has been amended to contain a newly recited catalyst amount range, and therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “polymerizing the
Claim 3 further recites, in lines 11-12, an amount of catalyst “based on a total amount of the raw material…” It is unclear whether “the raw material” refers only to the previously recited “raw material monomer,” or whether “the raw material” refers to any raw material. The examiner suggests adding the words “monomer supplied” after the word “material” in line 12, as this amendment would improve clarity and is consistent with the language in the specification as filed (see paragraph [0034]).  
Claims 4-6 are rejected for the same reasons set forth above due to their dependence from claim 3. 

Claim Rejections - 35 USC § 103
Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarovitsky et al (US 3681293) in view of Lee et al (KR 20130097294; included machine translation cited herein).
As to claims 3 and 6, Jarovitsky discloses a process for producing a polyamide (nylon-4) composition (col 1, lines 37-43) which has a site formed of repeating structural units having an alkylene group and an amide bond, wherein each of the alkylene groups has a carbon number of 3, and wherein the polyamide has structural units according to instant formula 1 in claim 6 wherein x is 4. 
The method comprises supplying a first portion of raw material monomer (2-pyrrolidone, “2PDN”) and potassium hydroxide to a reaction vessel to produce a mixture of 2PDN and potassium pyrrolidonate (col 3, line 61 to col 4, line 15) . The potassium hydroxide corresponds to the presently recited basic catalyst. Jarovitsky further teaches 2 as an activator (which corresponds to an initiator as presently recited, as it has no acyl structures) (col 4, lines 16-29; col 3, lines 41-49).
Jarovitsky further teaches supplying a second portion of 2PDN monomer to the carbonated reaction mass (col 4, lines 30-33). Therefore, Jarovitsky teaches supplying raw material monomer in two (multiple) portions, as presently recited.
With regard to the recitation that there is a first polymerization reaction before additional supply of the raw material monomer, and a second reaction after additional supply:
In the process disclosed by Jarovitsky, prior to additional supply of raw material monomer, a mixture of 2PDN monomer and catalyst is contacted with carbon dioxide initiator (col 4, lines 16-29). The carbonator is maintained at a temperature of 50 C (col 6, lines 73-75). Given that the mixture in the carbonator contains each of the raw materials required for polymerization (i.e., catalyst, initiator and monomer) and is maintained at the same temperature (50 C) as in the polymerization tank (see col 6, lines 70-73), there is reasonable basis to conclude that at least some amount of polymerization reaction occurs in the carbonator, prior to the additional supply of monomer in the dilution tank. There is reasonable basis to conclude, therefore, that Jarovitsky suggests a method wherein there is a first polymerization reaction prior to additional supply of 2PDN monomer, and a second polymerization reaction after additional supply of 2PDN monomer.
With regard to the presently recited water addition:
Jarovitsky further teaches subjecting the polymer to three washings, the first of which is with cold water (col 4, line 74 to col 5, line 4). Jarovitsky fails to specifically is a polymerization terminator according to the instant claims and specification, the step of washing with cold water disclosed by Jarovitsky corresponds to the present recitation of terminating the polymerization step by adding a polymerization terminator containing water. 
With regard to the presently recited basic catalyst amount:
Jarovitsky discloses that the catalyst may be used in an amount of 0.5 to 50% by weight, based on the 2-PDN monomer (col 2, lines 48-51). As calculated by the examiner utilizing Jarovitsky’s exemplified basic catalyst (potassium hydroxide, MW = 56.1 g/mol), 0.5% by weight potassium hydroxide based on 2-PDN (MW = 85.1 g/mol) is equivalent to 0.8 mol% potassium hydroxide based on 2-PDN; calculation: [0.5*85.1/56.1 = 0.8]. (The upper endpoint, 50% by weight, corresponds to 76 mol%.) As evidenced by the above discussion and calculation, the weight percentage range disclosed by Jarovitsky corresponds to 0.8 - 76 mol% catalyst based on PDN, and therefore the weight percentage range disclosed by Jarovitsky corresponds to a molar percentage range which overlaps the presently claimed range of 0.1 to 4 mol%. It would have been obvious to the person having ordinary skill in the art to have carried out Jarovitsky’s polymerization of 2-PDN utilizing any amount of basic catalyst within the range disclosed by Jarovitsky, including amounts which correspond to a molar percentage based on total 2-PDN within the presently claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
With regard to the presently recited molecular weight:
Jarovitsky teaches that the polymer may be formed into ribbons, films, molded articles and fibers (col 1, lines 43-57), and teaches that the total polymerization time is sufficient to provide the desired degree of conversion of monomer to polymer (col 4, lines 63-71). However, Jarovitsky fails to specifically teach a molecular weight of the obtained polymer. 
Like Jarovitsky, Lee teaches polymerization of 2PDN in the presence of alkaline catalyst and carbon dioxide (abstract). Lee teaches that the weight average molecular weight is preferably 200-400 kg/mol (i.e., 200,000-400,000 g/mol) in order to achieve processability as well as excellent physical properties and heat resistance (p 4 of translation, lower half). In light of Lee, the person having ordinary skill in the art would have been motivated to prepare a polymer of 2PDN having a weight average molecular weight of 200-400 kg/mol in order to achieve excellent physical properties and heat resistance, while also ensuring adequate processability. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared 2-PDN according to the process suggested by Jarovitsky having a weight average molecular weight of 200,000-400,000, thereby arriving at the presently claimed subject matter.
As to claim 4, modified Jarovitsky suggests a method according to claim 3, as set forth above. Jarovitsky teaches that other polymerization activators can be used in conjunction with CO2 (col 3, lines 41-49). Jarovitsky names three preferred other activators, including acetyl pyrrolidone and adipyl dipyrrolidone (col 3, lines 50-55) (which can also be considered initiators which correspond to an initiator having two or less acyl structures as recited in claim 3, and which are imide compounds, as recited in claim 4). It would have been obvious to the person having ordinary skill in the art, 2, including adipyl dipyrrolidone or acetyl pyrrolidone, in order to polymerize 2PDN.
As to claim 5, modified Jarovitsky suggests a method according to claim 3, as set forth above, wherein raw material monomer is supplied in two portions. As established above, there is reasonable basis to conclude that modified Jarovitsky suggests a method wherein there is a first polymerization reaction prior to additional supply of 2PDN monomer, and a second polymerization reaction after additional supply of 2PDN monomer.
As to the amount of initiator present in the first polymerization reaction: 
Jarovitsky teaches that the amount of carbon dioxide can be expressed as a mol percent of the mols of alkaline polymerization catalyst, and would be from about 0.06 to 60 mol percent, based on the mols of the catalyst (col 2, lines 65-69). Jarovitsky teaches a molar ratio of 2-PDN to KOH of 4 to 1 in the carbonator (corresponding to the presently recited first polymerization reaction) (col 6, lines 39-48). Therefore, in the carbonator, Jarovitsky’s disclosed carbon dioxide amount, based on mols of catalyst, corresponds to a range of 0.015 to 15 mol% based on mols of 2-PDN monomer present. 
Example calculation for the conversion from a percentage CO2 based on catalyst (KOH) to a percentage CO2 based on monomer (PDN) for a PDN:KOH 4:1 mixture which contains 5 mol% CO2 based on KOH (which falls within Jarovitsky’s range of 0.06-60 mol% CO2
If a mixture contains 1 mol of KOH and 5 mol% CO2 based on mol of KOH, the mixture contains 0.05 mol of CO2 (1 mol*0.05);
if the mixture having 1 mol KOH contains PDN in a 4:1 molar ratio of PDN:KOH, the mixture contains 4 moles of PDN;
a mixture with 4 mol PDN, 1 mol of KOH and 0.05 mol CO2 contains 1.25% CO2, based on moles of PDN monomer present (0.05/4 = 0.0125). 
Repeating the above calculation with the replacement of 5 mol% for 0.06 or 60 mol% gives a range of 0.015 to 15 mol% CO2, based on PDN monomer. Jarovitsky’s disclosed amount of carbon dioxide based on catalyst (0.06 to 60 mol%) therefore corresponds to a range of carbon dioxide based on PDN monomer present in the first polymerization reaction (i.e., 0.015-15 mol%) which encompasses the presently claimed range of 0.3-2 mol%. It would have been obvious to the person having ordinary skill in the art to have utilized any amount of carbon dioxide within Jarovitsky’s range of 0.06 to 60 mol percent based on catalyst, including amounts which correspond to a molar percentage based on PDN present within the presently recited range of 0.3-2 mol% (e.g., including 5 mol% CO2 based on catalyst, which corresponds to 1.25 mol% CO2 based on PDN). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to the amount of initiator present in the second polymerization reaction: 
As established above, Jarovitsky discloses that the catalyst may be used in an amount of 0.5 to 50% by weight, based on the 2-PDN monomer (col 2, lines 48-51), which corresponds to 0.8 - 76 mol% catalyst based on PDN. As previously established, 
For example, it would have been obvious to the person having ordinary skill in the art to have carried out Jarovitsky’s polymerization of 2-PDN by utilizing a 4:1 molar ratio of 2-PDN:KOH in the carbonator, and then adding a second portion of 2-PDN to obtain a reaction wherein the amount of KOH is 2 mol% based on 2-PDN present (i.e., an amount which falls both within the presently claimed range of 0.1-4 mol% and within Jarovitsky’s disclosed range of 0.8-76 mol%). Continuing with the previous calculations above (i.e., for a process as suggested by Jarovitsky wherein the mixture in the carbonator contains 4 mol PDN, 1 mol KOH and 0.05 mol CO2):
For a mixture containing 1 mol KOH and 4 mol PDN, in order to arrive at a final concentration of 2 mol% KOH based on 2-PDN, 46 mol of PDN must be added, thereby obtaining a mixture which contains 50 mol PDN, 1 mol KOH and 0.05 mol CO2.
Such a mixture contains 0.1 mol% CO2
As evidenced by the discussion above, it is possible to select values within Jarovitsky’s disclosed ranges for suitable amounts of catalyst and CO2 which correspond to amounts of catalyst and initiator within the ranges recited in present claims 3 and 5. It would have been obvious to the person having ordinary skill in the art to have carried out Jarovitsky’s disclosed process utilizing any suitable amount of KOH (catalyst) and any suitable amount of carbon dioxide (initiator) within the ranges disclosed by Jarovitsky, including amounts which fall within the presently claimed ranges. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered.
As to Applicant’s arguments (pp 5-6) regarding rejections under 35 USC 112:
The previously set forth rejections under 35 USC 112 have been overcome by Applicant’s amendment and have been withdrawn. However, new issues under 35 USC 112 have been raised by the amendment, as set forth in the rejection above.
With regard to the rejection under 35 USC 103:
Applicant argues (pp 7-8) that Jarovitsky teaches an amount of catalyst of 25 mol% with reference to the total raw material, while the present claims recite a much lower amount of 0.1-4 mol%. 
However, the portion of Jarovitsky cited by Applicant refers to an amount of catalyst present prior to addition of further raw material monomer (PDN). In column 4, 
Applicant argues that the description in column 2 (i.e., referring to Jarovitsky’s disclosed range of 0.5-50 wt% catalyst based on PDN, which, as shown in the rejection above, overlaps the presently claimed catalyst range) still has to conform to the narrower description in col 6 (referring to Jarovitsky’s disclosed molar ratio of PDN:catalyst of 4:1 in the carbonator). However, the range in column 2 is the disclosed range of catalyst for the total amount of PDN added (i.e., after dilution), and therefore the range of catalyst disclosed in column 2 is not applicable to the molar ratio of PDN:catalyst in the carbonator as disclosed in col 6. Therefore, Applicant’s argument that the presently claimed range is non-obvious despite overlapping the range disclosed in Jarovitsky’s column 2 is not persuasive, because the argument fails to account for the fact that the PDN:catalyst ratio disclosed in column 6 is not based on the total amount of PDN in Jarovitsky’s polymerization process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766